EXHIBIT 10.1

 

May 4, 2005

 

Mr. Robert A. Jefferies, Jr.

No. 1 Leggett Rd.

Carthage, MO 64836

 

  Re: Employment Agreement and Severance Benefits Agreement

 

Dear Bob:

 

You have indicated to Leggett & Platt, Incorporated (the “Company”) that you
desire to retire as of May 4, 2005. The Company respects your decision and
wishes you the best. The Company and you are parties to an Employment Agreement,
dated November 7, 1990, as amended on January 1, 1993 and a Severance Benefits
Agreement, dated May 9, 1984. The term of the Employment Agreement is to expire
on December 31, 2006.

 

You and the Company have agreed that the Severance Benefits Agreement and the
Employment Agreement shall terminate on May 4, 2005. All of the Company’s and
your rights and obligations under the Employment Agreement and Severance Benefit
Agreement shall thus terminate on May 4, 2005, except for (i) section 10 of the
Employment Agreement, and (ii) rights and obligations involving compensation and
benefits to be paid or provided in accordance with the terms of the Company’s
compensation and benefit plans (including payment of a pro-rated bonus for the
period January 1, 2005 through May 4, 2005 under Section 4.2 of the Employment
Agreement.)

 

Rules of the Securities and Exchange Commission will require the Company to
report the termination of the Employment Agreement and Severance Benefits
Agreement and file a copy of this letter as an exhibit shortly after May 4.

 

Please confirm your agreement with the foregoing by signing and returning to me
a copy of this letter.

 

Sincerely yours; Leggett & Platt, Incorporated

/s/ Felix E. Wright

Felix E. Wright

Chief Executive Officer

 

Agreed:

/s/ Robert A. Jefferies, Jr.

Robert A. Jefferies, Jr.

 

24